NUMBER 13-15-00269-CV

                    COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG
____________________________________________________________

ELVIRA J. GARCIA,                                       Appellant,

                               v.

PATRICIA ELIZABETH HOLSEY, ANA K. GARCIA,
BETH DENISE GARCIA, ANDREW R. GARCIA,
EDWARD C. GARCIA, RAYMOND J. GARCIA,
JULIE M. CRANE, DUVE A. REYES, MARY G. FLORES,
WILLIAM A. FLORES, WILMA A. GARCIA,
MARY ELLEN FLORES, LOUIS M. FLORES,
ANNETTE FEE, AND ROSEMARY GARCIA,                  Appellees.
____________________________________________________________

             On appeal from the 135th District Court
                    of Goliad County, Texas.
____________________________________________________________

                            ORDER
  Before Chief Justice Valdez and Justices Benavides and Perkes
                         Order Per Curiam
      Appellant Elvira J. Garcia has appealed an amended order for issuance of a

temporary injunction signed on May 28, 2015 in favor of appellees, Patricia Elizabeth

Holsey, Ana K. Garcia, Beth Denise Garcia, Andrew R. Garcia, Edward C. Garcia,

Raymond J. Garcia, Julie M. Crane, Duve A. Reyes, Mary G. Flores, William A. Flores,

Wilma A. Garcia, Mary Ellen Flores, Louis M. Flores, Annette Fee, and Rosemary Garcia.

Currently before the Court is appellant’s emergency motion to stay. According to the

emergency motion to stay, appellees have filed a motion for contempt against appellant

seeking to have the trial court hold her in contempt for violating the temporary injunction

that is the subject of this appeal. Appellant asserts that this motion is set for hearing on

Monday, July 12, 2105 at 9:00 a.m.1 Citing Texas Rule of Appellate Procedure 29.4,

appellant contends that this Court should stay the contempt proceedings because only

this Court has the power to enforce an order subject to interlocutory appeal. Appellant

thus urges this Court to stay any hearing seeking to hold her in contempt for violation of

the temporary injunction.

           Texas Rule of Appellate Procedure 29.4 provides that:

              While an appeal from an interlocutory order is pending, only the
       appellate court in which the appeal is pending may enforce the order. But
       the appellate court may refer any enforcement proceeding to the trial court
       with instructions to:

                 (a)     hear evidence and grant appropriate relief; or

                 (b)     make findings and recommendations and report them to the
                         appellate court.

Tex. R. App. P. 29.4; see In re Sheshtawy, 154 S.W.3d 114, 121 (Tex. 2004) (orig.



       1   We assume that appellant is referring to Monday, July 13, 2015.
                                                    2
proceeding); see e.g., In re Bannwart, 439 S.W.3d 417, 422 (Tex. App.—Houston [1st

Dist.] 2014, orig. proceeding).

       Having examined and fully considered appellant’s motion for emergency relief,

we hereby DENY the motion and we refer any enforcement proceeding to the trial court

with instructions to hear evidence and grant appropriate relief. See id. R. 29.4(a); In re

Sheshtawy, 154 S.W.3d at 121.

        IT IS SO ORDERED.


                                                              PER CURIAM

Delivered and filed the
10th day of July, 2015.




                                            3